 Case 3:16-cr-30139-JPG Document 84 Filed 09/23/20 Page 1 of 2 Page ID #308




                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

  UNITED STATES OF AMERICA,

                 Plaintiff,

          v.                                               Case No. 16-cr-30139-JPG

  WARREN E. STEPNEY, JR.,

                 Defendant.

                               MEMORANDUM AND ORDER

       This matter comes before the Court on a pro se motion filed in defendant Warren E.

Stepney, Jr.’s case under 28 U.S.C. § 2255 (Case No. 18-cv-1363-MJR). The judge in that case

construed it as a motion for a reduction of the defendant’s criminal sentence following the First

Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194 (2018), and directed that it be filed in the

defendant’s criminal case (Doc. 70).

       The Court is unable to discern any basis for relief under the First Step Act in Stepney’s

motion. He was not sentenced to a crack cocaine offense, so he is ineligible for relief under

§ 404 of the First Step Act. Indeed, he does not even ask for such relief. Stepney also objects

that his prior robbery conviction was not “a crime of violence,” but that classification was not

used at all in determining his sentence either under the Armed Career Criminal Act or the career

offender provision of the United States Sentencing Guidelines. He complains about the

grouping of his offenses under U.S.S.G. § 3D1.1, but the Court cannot see how passage of the

First Step Act had any impact on that grouping decision. He further vaguely seeks “relief

p[u]rsuant the First Step Act of 2018” because he committed a non-violent offense. Again, the

Court is unaware of any relief available under the First Step Act for non-violent offenders.

       Because the Court cannot see any basis for relief for Stepney under the First Step Act, it
 Case 3:16-cr-30139-JPG Document 84 Filed 09/23/20 Page 2 of 2 Page ID #309




DENIES his motion for relief and for appointment of counsel without prejudice to a later

motion specifically explaining the basis for his request (Doc. 70).

IT IS SO ORDERED.
DATED: September 23, 2020

                                              s/ J. Phil Gilbert
                                              J. PHIL GILBERT
                                              DISTRICT JUDGE




                                                 2
